Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claim 1 is allowed.
Claims 2-13 are allowed by virtue of dependency on claim 1. Claims 14-20 have been cancelled.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, prior art as search, Chen et al (US 11,094,714, hereinafter Chen) discloses a semiconductor device, comprising: a first semiconductor die (400) comprising a first conductive layer (438); a first etch stop layer (205 top layer in Fig. 8) positioned on the first conductive layer; a second semiconductor die (100) comprising a second conductive layer (323 of Fig. 5 and continue on stacked structure of Fig. 8)
However, Chen does not disclose positioned above the first etch stop layer; a second etch stop layer positioned on the second conductive layer; a first through substrate via positioned along the second semiconductor die and the first etch stop layer, extended to the first semiconductor die, and positioned on the first conductive layer; and a second through substrate via extended to the second semiconductor die, positioned along the second etch stop layer, and positioned on the second conductive layer; wherein a thickness of the second etch stop layer is greater than a thickness of the first etch stop layer, in view of all other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816